Matter of Fusco v DeGelormo (2021 NY Slip Op 06847)





Matter of Fusco v DeGelormo


2021 NY Slip Op 06847


Decided on December 8, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 8, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
BETSY BARROS
JOSEPH A. ZAYAS
LARA J. GENOVESI, JJ.


2021-02681
 (Docket No. C-2766-20)

[*1]In the Matter of Christopher L. Fusco, appellant,
vMalorie A. DeGelormo, respondent.


Thomas T. Keating, Dobbs Ferry, NY, for appellant.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 9, the husband appeals from an order of the Family Court, Dutchess County (Jeffrey C. Martin, J.), dated December 14, 2020. The order, in effect, denied the petition and dismissed the proceeding.
ORDERED that the order is affirmed, without costs or disbursements.
The husband filed a petition pursuant to Family Court Act article 9 for conciliation with his wife (see Family Ct Act § 921). On October 23, 2020, the parties appeared before the Family Court and the wife stated that she was not interested in participating in conciliation. By order dated December 14, 2020, the Family Court, in effect, denied the petition and dismissed the proceeding. The husband appeals.
The husband's contention that he was denied due process because he never conferred with the probation service and the wife was never invited to a conciliation conference is unpreserved for appellate review (see Matter of Joshua T. [Kenisha T.], 196 AD3d 491). In any event, his contention is without merit. Although the probation service is authorized by statute to meet with petitioners and may hold conciliation conferences with the parties (see Family Ct Act §§ 922, 924), those procedures are not mandated in every proceeding pursuant to Family Court Act article 9.
The husband's remaining contention is without merit.
CHAMBERS, J.P., BARROS, ZAYAS and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court